EXHIBIT 10.1
AMENDMENT NO. 2 TO
STOCK PURCHASE AGREEMENT
          This Amendment No. 2 to the Stock Purchase Agreement (the “Amendment”)
dated May 12, 2008, is made by and between EZPAWN Florida, Inc. a Delaware
corporation (the “Buyer”) and Value Financial Services, Inc., a Florida
corporation (the “Company”).
RECITALS
          Whereas, the Buyer and the Company executed and delivered that certain
Stock Purchase Agreement on March 14, 2008, as amended April 28, 2008, for the
purchase and sale of up to 6,646,369 shares of common stock of the Company (the
“Purchase Agreement”);
          Whereas, the Buyer and the Company desire to extend the deadline for
completion of the Due Diligence Investigation and closing of the transaction;
          Now therefore, in consideration of the premises and the mutual
promises herein made, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Buyer and the Company agree
as follows:

  1.   Definitions. Section 1 of the Purchase Agreement is amended by adding the
following definition:

           “Due Diligence End Date” shall mean 5:00 p.m CDT on May 28, 2008.

  2.   Tender Offer. Section 6.1 of the Purchase Agreement is amended by
deleting the existing language and inserting in its place the following:

           The Company covenants that on or before June 3, 2008, the Company
will make a cash tender offer to its shareholders to purchase up to 6,646,369
shares of its issued and outstanding capital stock (“Capital Stock”), which
number of shares includes all             shares of common stock issuable upon
conversion of all other classes of Capital Stock to common stock (“Tender
Offer”). The Tender Offer shall be for a purchase price of $11.00 per share.

  3.   Closing. Section 3.2 of the Purchase Agreement is amended by deleting the
words, “June 26, 2008” and inserting in their place, “July 11, 2008”.     4.  
Due Diligence. Section 8.7 of the Purchase Agreement is amended by deleting the
existing language and inserting in its place the following:

  8.7   Due Diligence. Buyer shall have provided written notice to the Company
prior to the Due Diligence End Date that it has completed the Due Diligence
Investigation and desires to proceed with the transactions contemplated by this
Agreement.

 



--------------------------------------------------------------------------------



 



  5.   Termination.

  (a)   Subsection 9.1(c) of the Purchase Agreement is amended by deleting the
existing language and inserting in its place the following:

      9.1(c) By the Buyer for any reason prior to the Due Diligence End Date;

  (b)   Subsection 9.1(d) of the Purchase Agreement is amended by deleting the
existing language and inserting in its place the following:

           9.1(d)  By the Company if the Buyer hasn’t provided written notice to
the Company prior to the Due Diligence End Date that it desires to proceed with
the transactions contemplated by this Agreement;

  (c)   Subsection 9.1(f) of the Purchase Agreement is amended by deleting the
words, “June 26, 2008” and inserting in their place, “July 11, 2008”.

  6.   Exclusive Dealing. Subsection 11.12 of the Purchase Agreement is amended
by deleting the existing language and inserting in its place the following:

                   11.12 Exclusive Dealing. Prior to the Due Diligence End Date,
(or such earlier termination of this Agreement pursuant to Section 9 above), no
director or officer of the Company, or any representative of such Person shall:
(a) conduct or cause to be conducted negotiations with third parties regarding
the sale or potential sale of the assets or capital stock of the Company; or
(b) solicit the submission of proposals or offers from any Person, or otherwise
cooperate in any way to facilitate or encourage such proposal by any Person or
entity other than Buyer, relating to the sale or potential sale of the assets or
capital stock of the Company.
               IN WITNESS WHEREOF, the parties hereto have caused this Amendment
to be executed as of the date and year first above written.
EZPAWN Florida, Inc.

         
By:
       
 
 
 
Daniel Tonissen, Senior Vice President    
 
  and Chief Financial Officer    
 
        Value Financial Services, Inc.    
 
       
By:
       
 
 
 
John Thedford, President and    
 
  Chief Executive Officer    

 